        Case 1:19-cv-08814-KPF Document 32 Filed 05/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PALANI KARUPAIYAN,

                            Plaintiff,

                     v.

 CVS HEALTH CORPORATION; AETNA;                       19 Civ. 8814 (KPF)
 ACTIVE HEALTH MANAGEMENT;
                                                            ORDER
 KALYANI LAKSHMI BELLAMKONDA;
 ROBERT DENNER; APN CONSULTING,
 INC.; VEDANT PATHAK; NEELA
 PATHAK; PURVI JHALA,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      This Order supplements the Court’s discussions with the parties at the

telephonic pretrial conference of May 26, 2020. With Plaintiff’s consent, the

Court reached out to a representative of the clinic administered by the New York

Legal Assistance Group (“NYLAG”) to discuss the clinic’s operations during the

COVID-19 pandemic. The Court understands from its discussion with the

NYLAG representative that the clinic continues to meet with clients, albeit by

telephone. The Court further understands that a clinic representative would be

able to speak with Plaintiff regarding the preparation of an amended complaint,

to be filed within the next 60 days. The Court anticipates that the NYLAG

representative will reach out to Plaintiff in the near term, and it strongly

encourages Plaintiff to discuss with the representative his current Complaint

Dkt. #2), the pre-motion letters filed by Defendants (Dkt. #26, 29), and the

Court’s comments from the May 26, 2020 conference. With the expectation
        Case 1:19-cv-08814-KPF Document 32 Filed 05/27/20 Page 2 of 2



that Plaintiff will do that, the Court orders the following schedule: Plaintiff’s

amended complaint will be filed on or before July 31, 2020. Defendants will

then advise the Court on or before August 14, 2020, whether they wish to file

an answer or a motion to dismiss, and the Court will schedule their responses

accordingly.

SO ORDERED.

Dated: May 27, 2020
       New York, New York

                                                KATHERINE POLK FAILLA
                                               United States District Judge


A copy of this Order has been emailed by Chambers to:

palanikay@gmail.com




                                         2
